Gray, J.
The contract in issue and on trial was a promissory note made by Wood to Dresser, and by him indorsed to the plaintiff. Dresser, one of the original parties to that contract, was dead, and Wood, the other party, was therefore rightly not permitted to testify in his own favor. Gen. Sts. c. 131, § 14. Byrne v. McDonald, 1 Allen, 293.
The bill of exceptions does not show any waiver of the objection to his competency; for it is at least ambiguous upon the point whether his admission jf his signature was not made as party and not as witness, and the objection taken before he had begun to testify. Exceptions overruled.